Case: 11-60261     Document: 00511918420         Page: 1     Date Filed: 07/12/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           July 12, 2012

                                       No. 11-60261                        Lyle W. Cayce
                                                                                Clerk

PEARL L. JOHNSON,

                                                  Plaintiff–Appellant
v.

EARL WATKINS, In his capacity as Superintendent of Jackson Public
Schools District; TONY WINTERS, In his official capacity and individual
capacity,

                                                  Defendants–Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:07-CV-621


Before KING, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        After having reviewed the pertinent portions of the record and studied the
briefs, we affirm the judgment of the district court granting Appellees’ motion
for judgment as a matter of law for essentially the reasons given by the district
court in its opinion. See Johnson v. Watkins, 803 F. Supp. 2d 561 (S.D. Miss.
2011).


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.